The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. In re pages 7-8, applicants present the first argument that Arnold fails to teach fisheye lens in the helmet embodiment and that paragraph 6 only mentions the fisheye lens with respect to the vest embodiment.
In response, the examiner respectfully disagrees. The citation of paragraph 6 is to show an example of the specific recitation of the limitation of “fisheye lens” that is typically used to generate a wide angle of view from a single camera. A fisheye lens is generally described as a camera that captures a field of view of ranging angles of view, from as low as 100 degrees up to or greater than 180 degrees. The citation of paragraph 6 teaches an example wherein to generate a wide field of view the camera is described as a fisheye lens. This is an example of the type of cameras that are typically used in bodily worn cameras to generate wide field of views. As evidenced in paragraph 44, the cameras 612, 613, 617 and 650 which allows “a 360-degree field of awareness of the surrounding environment as it is occurring” for a user that views the video captured from the cameras. To achieve a 360-degree field of view, it should be noted that using only four sideways cameras (612, 613, 617 and 650) and optionally an above the head camera 654 would require each of them to have lens that provides a wide field of view, akin to that of a fisheye lens. This is because just like the vest embodiment’s camera, the cameras in the helmet embodiment are also only pointing in one direction with some sort of background that is blocking the field of view (i.e., the body in the vest embodiment and the helmet in the helmet embodiments). Therefore, it is the position of the examiner that cameras 612, 613, 617 and 650 perform the same way as that of a typical “fisheye” lens camera and that paragraph 6 is to provide an example of a camera that utilizes a fisheye lens. 
Further, applicants initially argue in page 9 that Coombs is also not concerned with “generating an entire celestial sphere image based on images generated by … at least two cameras facing different directions”. In re pages 8-10, applicants primarily argue that one of ordinary skill in the art would not look to Coombs’ teachings regarding the placement of Arnold’s cameras, because if the fisheye lens cameras were mounted “on a lower face side of a brim of the helmet”, the brim of the helmet would obstruct a portion of the fisheye view, so that the resulting body camera helmet would no longer provide “safety and … tactical advantage to the wearer .. by alerting and notifying the wearer of … events from above, thereby providing a complete hemispherical dome of awareness” as intend by Arnold. Applicants argue the same with the other independent claim 14 as well. 
In response, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue that Coombs reference fails to teach a fisheye lens and that it fails to generate an entire celestial sphere image. However, the prior art of Arnold has been used in the prior art rejection to meet those limitations. 
Secondly, with respect to the primary argument, there is no support in claims 1 and 4 that the entire celestial image can not have portions that are obstructed. The camera devices of Arnold are used in combination with Coombs, even if located on the lower face of a brim of a helmet, would still be capable of imaging its intended entire range of the field of view. The field of view is not limited and therefore, generating the celestial image would not be prevented. Additionally, the cameras of Arnold also includes a configuration which includes a camera 654 on the top of the helmet, which when combined with all the images from the other four cameras, would provide the necessary views to generate an entire 360-degree view without any obstructions. Furthermore, while one of the intended purposes is to improve safety, including the need to have a view “from above”, other advantages exists in Arnold in paragraph 42 to “record and report on a complete 360-degree range of events in the environment surrounding the wearer as they occur and skyward” and in paragraph 46 of “may serve as a back-up as well as provide three dimensional viewing and ranging”. Both of the above advantages are stated to be when the system utilizes the plurality of cameras around the helmet, on top of the helmet and potentially additional front facing cameras. Therefore, even if the brim is obstructing the view, additional cameras in Arnold (as indicated above), would still allow the system to provide an entire 360-degree visual around the wearer, and therefore, one or ordinary skill would still be able to utilize Coombs’ camera location in Arnold’s helmet.
Additional point of note is that in the applicant’s specification, solely in paragraph 80, it states “the cameras 5 may be provided on the lower face side of the brim 24 of the helmet 4 so that the surroundings of the wearer W can be imaged”. First, it appears that when placed on the lower face side of the brim, and the “surroundings” of the wearer can be imaged, it could mean that the same areas are still captured by cameras 612, 613, 617 and 650 of Arnold and therefore works as intended by Arnold. Furthermore, the primary reason for placing them on the lower face side of the brim is exactly the same reason as stated in Coombs, which is for protecting the camera against the elements. Or, if paragraph 80 is intending that the “surrounding” is an entire celestial sphere, then it would appear that that particular setup would suffer from the very same fate as argued by the applicants of having the images obstructed. 
Therefore, in conclusion, it is the examiner’s position that all of the arguments presented by the applicants are not considered persuasive and the prior rejection is being maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 was filed after the mailing date of the Non-Final Rejection on 2/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) in view of Coombs et al. (US 6,016,160) in view of Hesla et al. (US 2018/0332267).
Regarding claim 1, Arnold teaches an omnidirectional photographing system (Figs. 6-8, 11B, 12B and 16) comprising:
at least two cameras (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet), each of the two cameras being provided with a fisheye lens (paragraph 6 teaches wherein the cameras use fisheye lens);
a helmet configured as a wearing tool that is to be worn by a wearer (Figs. 6-8).
	an image processor configured to generate an entire celestial sphere image based on images generated by the at least two cameras facing different directions attached to the helmet, the entire celestial sphere image being an image that depicts surroundings of the wearer (Arnold teaches in paragraphs 6, 47 and 74 teaches the ability for an image processor (Figs. 11B, 12B and 13A-13B teaches a video processor that combines the images captured from the plurality of cameras to generate a spherical image surrounding the person wearing the helmet in Figs. 6-8).
wherein the at least two cameras are provided on the helmet so as to point in the directions that are inverted by 180 degrees in a horizontal direction in plan view (Figs. 6-7 and 9 teaches wherein at least two cameras 613 and 617 are placed in locations that are horizontally opposed. The cameras 613 and 617 allows for capturing views that are directionally inverted by 180 degrees in a horizontal direction in a plan view (view from above as in Fig. 9). Furthermore, paragraph 6 teaches wherein the cameras used on the helmets utilize fisheye lens that allows for providing a wide angle of view up to 180 degrees in the imaging direction. Therefore, it is evident that Arnold’s cameras 613 and 617 points in directions that are inverted by 180 degrees in a horizontal direction in a plan view).
However, while Arnold’s at least two cameras are located on a helmet, fails to explicitly teach the claimed wherein “the at least two cameras are provided on a lower face side of a brim of the helmet”.
	In an analogous camera art, Coombs teaches in Figs. 1-2 and col. 2, lines 66 – col. 3, line 41 wherein the camera 16 for a helmet 12 is located specifically in a location on a lower face side of a brim 14 of the helmet 12.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Coombs into the helmet system of Arnold, such that the cameras in Arnold can utilize an alternative location for the mounted of the camera because said incorporation allows for the benefit of protecting the imaging apparatus (col. 3, lines 38-41).
However, as discussed above, Arnold’s camera is able to capture the 360 video surrounding the wearer by way of its plurality of fisheye lens, but is silent towards an “entire celestial sphere image” per se, mainly because the shape of the processed video is deemed a hemispherical domed image. Although a domed image would still use the same footage from all the cameras, the shape of the processed video is not termed as an “entire celestial sphere image”. 
However, in a related prior art, Hesla teaches using the video captured by a plurality of cameras on a helmet to also generate an “entire celestial sphere image” in paragraph 99 and Fig. 1F, wherein the plurality of cameras are used to create an entire spherical image surrounding the person wearing a helmet.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hesla into Arnold because such an incorporation allows for the benefit of improving the system by allowing a user to entirely see around a wearer, such that valuable footage is never out of view for future playback (Hesla: paragraphs 4-6).
Regarding claim 2, Arnold teaches the claimed wherein:
the at least two cameras point in different directions in a horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet pointing in different directions);
an angle of view of each of the at least two cameras partially overlap each other (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet. Paragraph 42, 47 and 63 teaches the video footage has overlaps in the sense that the video processor combines the video into a seamless 360-degree view. In generating seamless 360 degree video, overlaps in the FOV between footage captured by neighboring cameras are smoothed, blended or stretched/shrunk to remove any transitions between FOVs); and
number of the at least two cameras is sufficient for imaging an entire surrounding of the wearer in the horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet are used to create a spherical video/image surrounding the wearer in the horizontal direction).
Regarding claim 4, Arnold teaches the claimed wherein:
positions of the at least two cameras are fixed by the wearing tool (Figs. 6-9, fixed plurality of cameras 612, 613, 617, 650 and 658 on the helmet pointing in different directions); and
the image processor is configured to calculate distance from the wearer to a subject based on an image of the subject having been imaged by the at least two cameras and distance between the at least two cameras (paragraphs 66 and 91 teaches wherein plurality of cameras are used to enhance the distance evaluation of objects in the field of view. Therefore, known distance between cameras are used in calculating the distance to objects in the field of view imaged by the two cameras).
Regarding claim 5, Arnold teaches the claimed wherein:
the wearing tool is mounted on a head of the wearer (Figs. 6-8, mounted of a user’s head); and each of the at least two cameras has an angle of view of 180 degrees or more (paragraph 6) and is provided at a position corresponding to temporal regions of the wearer (Figs. 6-8, side/lateral/temporal locations).
Regarding claim 7, Arnold teaches the claimed further comprising a management-side image display that is provided in a management device and can display an image generated by the image processor (paragraphs 52 and 60 teaches an archival storage and display system that is able to display the video footage captured by the helmet cameras),
wherein the management device is configured to acquire images generated by the at least two cameras by wireless communication (paragraphs 52 and 60 teaches an archival storage and display system that is able to display the video footage captured by the helmet cameras via wireless transmitters from the helmet).
Regarding claim 8, Arnold teaches the claimed wherein the management device or a manager managing the wearer can grasp a surrounding situation of the wearer based on the image generated by the image processor (Figs. 11A and paragraphs 52 and 60 teaches wherein the archival storage and display system includes the ability to display (on display 1110) the very same footage captured by the helmet cameras).
Regarding claim 9, Arnold teaches the claimed further comprising a communication device for the management device or the manager to send an instruction to the wearer (paragraphs 46 and 50 teaches receiving on the helmet commands from the management device).
Regarding claim 10, Arnold teaches the claimed wherein the image processor is provided in the management device (paragraph 63 teaches wherein the video processing also takes place externally to the helmet/body worn device).
Regarding claim 11, Arnold teaches the claimed further comprising a wearing-side image display that is provided in the wearing tool and can display an image generated by the image processor (Figs. 7, 10, 11B and 12B teaches a heads up display that displays the captured images).
Regarding claim 12, Arnold teaches the claimed wherein the image processor is provided in a wearing device to be worn by the wearer (Figs. 7, 10, 11B and 12B, wherein the video processor is on the helmet itself).
Regarding claim 13, Arnold teaches the claimed further comprising a wearing-side image memory that is provided in the wearing tool and stores images generated by the at least two cameras (Figs. 13A and paragraph 55 teaches onboard memory for storing the video footage from all the cameras).
Method claim 14 is rejected for the same reasons as discussed in system claim 1 above because the system of claim 1 performs the method as claimed.

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) ) in view of Coombs et al. (US 6,016,160) in view of Hesla et al. (US 2018/0332267) and further in view of Baur et al. (US 2012/0154591)
Regarding claim 3, Arnold, Coombs and Hesla teach the ability to generate a 360 spherical video using the plurality of video footage captured by the plurality of cameras located on a helmet, however, both Arnold and Hesla aren’t specific to the entire celestial sphere image being generated as an overhead-view image and therefore fails to teach the claimed: wherein the image processor is configured to generate an overhead-view image based on the entire celestial sphere image, the overhead-view image being an image obtained by imaging the wearer from directly above.
Baur teaches the claimed in paragraph 91, wherein similar to Arnold and Hesla, the system is able to provide a bird’s eye view which provides an overhead-view above the location of the cameras.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baur into the proposed combination of Arnold and Hesla such that Baur’s ability to create an overhead view, would be utilized into process of generating the “entire celestial sphere image” in Hesla, so that the final outputted video would result in the same overhead/bird’s eye view directly above the wearer’s head. Such an incorporation would allow for the benefit of improving the awareness of the person viewing the 360 video by allowing a person to see areas that are generally in blind spots (Baur: paragraphs 3-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481